Citation Nr: 0405000	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  03-15 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

This appeal arises from a February 2002 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines which denied basic 
eligibility for VA benefits.  




FINDINGS OF FACT

The service department has informed VA that the appellant had 
no service as a member of the Philippines Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  


CONCLUSION OF LAW

The appellant does not have recognized active military 
service for purposes of eligibility for VA benefits.  
38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.7, 3.203 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA.  There was a significant change in the law prior to the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See 66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  

In the present case, the RO did provide the appellant with 
the duty to notify and assist provisions of VCAA and its 
implementing regulations.  After receiving the veteran's 
application for VA benefits in July 2001 the RO responded 
immediately and wrote the appellant a letter explaining how 
to complete his application.  In September 2001 the RO sent a 
letter to the appellant informing him of the provisions of 
the VCAA, what evidence was necessary to support a grant of 
the benefits claimed and offering assistance in obtaining 
evidence.  In October 2001 the RO sent another letter to the 
appellant informing him how to complete his application.  
Thus, VCAA notice was provided to the claimant before the 
initial unfavorable RO decision.  Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004).  In the February 2002 
letter and the May 2003 statement of the case the RO informed 
the veteran of the evidence which had been obtained and 
considered and again explained what evidence was necessary to 
support his claim.  

The Board finds that adjudication of this case at the present 
time is proper.  Absent the required certification of service 
from the service department, which is determinative as a 
threshold matter in the present case, there is no reasonable 
possibility that further development of the claim by VA would 
substantiate the claim.  Nor, in the context of the law that 
applies to this case, is there any indication in the record 
that there is any evidence that could substantiate the claim 
that has not been obtained.

The VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing assistance.  VA will 
refrain from providing assistance in obtaining evidence for a 
claim if the substantially complete application for benefits 
indicates that there is no reasonable possibility that any 
assistance VA would provide to the claimant would 
substantiate the claim.  VA will discontinue providing 
assistance in obtaining evidence for a claim if the evidence 
obtained indicates that there is no reasonable possibility 
that further assistance would substantiate the claim.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001), codified as amended at 38 
C.F.R § 3.159(d).

Furthermore, where the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the decision, the case should not be 
remanded for development that could not possibly change the 
outcome of the decision.   The failure to carry out such 
required development under those circumstances is 
nonprejudicial error under 38 U.S.C.A. § 7261(b) (in 
conducting review of BVA decision, the Court shall take due 
account of the rule of prejudicial error); cf. Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (stating "strict 
adherence [to the law] does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case.  Such adherence 
would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran").  These legal principles 
were stated clearly in Valiao v. Principi, 17 Vet. App. 229 
(2003).  

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. §  ____).

The enactment of the VCAA has no material effect on 
adjudication of the claim currently before the Board.  The 
law, not the evidence, controls the outcome of this appeal 
(see Sabonis v. Brown, 6 Vet. App. 426 (1994)).  Taking these 
factors into consideration, further expending of the VA's 
resources is not warranted and there is no prejudice to the 
appellant in proceeding to consider the claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.  The appellant filed his claim for VA 
benefits in July 2001.  On his application form he listed 
that he served from December 1941 to August 1945 and had been 
a prisoner of war.  

In August 2001 the RO requested verification of the veteran's 
service through official channels.  

The RO wrote the appellant a letter in September 2001 
explaining what evidence was necessary to support his claim.  
The letter also informed the appellant the RO had requested 
verification of the his claimed service from the Department 
of the Army.  

In February 2002 the RO received a response regarding the 
appellant's claimed service from the National Personnel 
Records Center (NPRC).  They responded as follows:

Subject has no service as a member of the 
Philippine Commonwealth Army, including 
recognized guerrillas, in the service of 
the United States Armed Forces.  

The RO wrote the appellant a letter in February 2002 
explaining that he had no verified service and was therefore 
not eligible for VA benefits.  The letter listed the evidence 
which had been obtained and considered in reaching that 
determination.  

In May 2003 the appellant submitted documents which he 
asserted verified his service.  They included a certificate 
entitled Walter Cushing Guerrillas Certificate of Service, a 
Republic of the Philippines Department of National Defense 
Certificate and a Philippine Army certificate from the 
Military Police Training School.  

Pertinent Laws and Regulations.  Eligibility for VA benefits 
is based on statutory and regulatory provisions which define 
an individual's legal status as a veteran of active military 
service.  38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 
C.F.R. §§ 3.1, 3.6 (2003).  As a predicate requirement for a 
grant of VA benefits, a claimant must establish that the 
individual upon whose service benefits are sought is a 
"veteran."  The term "veteran" means a person who served 
in the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 
3.1(d) (2003).  See Selley v. Brown, 6 Vet. App. 196, 198 
(1994).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 U.S.C.A. § 107 (West 
2002).  However, such service must be certified as qualifying 
by appropriate military authority.  38 C.F.R. § 3.203 (2003).

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West,11 Vet. 
App. 80, 82 (1998) [observing that if there is reason to 
believe that information provided to service department was 
erroneous (e.g., misspelled name), VA may be required to 
resubmit request for information to service department].  

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 
7 Vet. App. 232, 237 (1994).  The service department's 
findings are binding and conclusive upon VA.  VA does not 
have the authority to alter the findings of the service 
department.  Duro v. Derwinski, 2Vet. App. 530, 532 (1992); 
see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  

Analysis.  In order to qualify for VA benefits, a claimant 
must demonstrate that he, has basic eligibility for the 
benefits claimed.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter the Court) held 
in Duro, 2 Vet. App. at 532, that the service department's 
findings as to the service of an individual is binding on VA 
for the purposes of establishing service in the U.S. Armed 
Forces, Philippine Commonwealth Army, or Philippine 
guerrillas in the service of the U.S. Armed Forces.  The 
Court has held that a service department determination as to 
an individual's service shall be binding on VA, unless a 
reasonable basis exists for questioning it.  See Manibog v. 
Brown, 8 Vet. App. 465, 468 (1996).  

The appellant has not presented any certification from the 
service department that indicates he has recognized service.  
The documents he has presented are from the Philippine 
government and are not the required documentation of service.  
38 C.F.R. § 3.203.  

In Soria, 118 F.3d. at 748, the United States Court of 
Appeals for the Federal Circuit noted that where service 
department certification was required, VA has long treated 
the service department's decision on such matters as 
conclusive and binding on VA.  If the United States service 
department refuses to verify the claimed service of the 
appellant, the applicant's only recourse lies with the 
relevant service department, not VA.  38 C.F.R. §§ 3.9 and 
3.203.

Inasmuch as VA is bound to accept the findings of the service 
department in this regard, the Board finds that the appellant 
has no service in the Armed Forces of the United States or as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the U.S. Armed 
Forces.  See 38 C.F.R. § 3.203; see also Duro, 2 Vet. App. at 
532.  Thus, he is not considered a "veteran" for purposes 
of establishing eligibility to VA benefits.  Accordingly, the 
appellant's claim for entitlement to VA benefits must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

The claim of entitlement to basic eligibility for VA benefits 
is denied.


	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



